Exhibit 10.1

SAVARA INC.

AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN

(as amended by the Board on March 10, 2020, and approved by the stockholders on
May 29, 2020)

Savara Inc., a Delaware corporation (f/k/a Mast Therapeutics, Inc., the
“Company”), hereby establishes the amended and restated 2015 Omnibus Incentive
Plan (the “Plan”), effective as of the Effective Date.

 

1.

PURPOSE OF THIS PLAN

The purpose of this Plan is to assist the Company and its Affiliates in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors of the Company and its Affiliates who are expected
to contribute to the Company’s success and achievement of long-term objectives
that will benefit the stockholders of the Company through the additional
incentives inherent in the Awards hereunder.

 

2.

DEFINITIONS

2.1 “2014 Plan” shall mean the Company’s 2014 Omnibus Incentive Plan, which
amended, restated and renamed the Company’s 2013 Omnibus Incentive Plan as of
June 19, 2014, the date on which it was approved by the stockholders of the
Company.

2.2 “Affiliate” shall mean, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act of 1933, as amended. The Board or the Committee shall have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

2.3 “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Other Share-Based Award, Performance Award
or any other right, interest or option relating to Shares or other property
(including cash) granted pursuant to the provisions of this Plan.

2.4 “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted hereunder, including through
an electronic medium.

2.5 “Board” shall mean the board of directors of the Company.

2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.7 “Committee” shall mean the Compensation Committee of the Board or any other
committee or subcommittee formed by the Board or by the Compensation Committee
with the approval of the Board to act as the Committee. The Committee may
consist of no fewer than two Directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 of the Exchange Act and (ii) an
“independent director” for purpose of the rules of the principal U.S. national
securities exchange on which the Shares are traded, to the extent required by
such rules. Anything to the contrary in this Plan notwithstanding, the Committee
shall only have such authority as delegated to it by the Board. The Board
reserves all authority to administer this Plan.

2.8 “Consultant” shall mean any consultant or advisor who is a natural person
and who provides services to the Company or any Affiliate, so long as such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Company’s securities in a capital-raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities.

 

1



--------------------------------------------------------------------------------

2.9 “Director” shall mean a non-employee member of the Board.

2.10 “Dividend Equivalents” shall have the meaning set forth in Section 11.5.

2.11 “Effective Date” shall have the meaning set forth in Section 12.13.

2.12“Employee” shall mean any employee of the Company or any Affiliate and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Affiliate.

2.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.14 “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the per Share closing sale price of the Shares reported as having occurred
on the principal U.S. national securities exchange on which the Shares are
listed and traded on such date, or, if there was no such sale on that date, then
on the last preceding date on which such a sale was reported; (ii) if the Shares
are not then listed on any national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price reported
on such date, or, if there is no such sale on such date, then on the last
preceding date on which a sale was reported; or (iii) if the Shares are not
listed on a national securities exchange nor quoted on an inter-dealer quotation
system on a last sale basis, the amount determined by the Board to be the fair
market value of the Shares as determined by the Board in its sole discretion.
The Fair Market Value of any property other than Shares shall mean the market
value of such property determined by such methods or procedures as shall be
established from time to time by the Board, subject to the requirements of
Section 409A of the Code.

2.15 “Incentive Stock Option” shall mean an Option that when granted is intended
to be, and qualifies as, an incentive stock option for purposes of Section 422
of the Code.

2.16 “Net Exercise” shall mean the delivery of a properly executed exercise
notice followed by a procedure pursuant to which (1) the Company will reduce the
number of shares otherwise issuable to a Participant upon the exercise of an
Option by the largest whole number of shares having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised, and (2) the Participant shall pay to the Company
in cash the remaining balance of such aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued.

2.17 “Option” shall mean any right granted to a Participant under this Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Board shall determine.

2.18 “Other Share-Based Award” shall have the meaning set forth in Section 8.1.

2.19 “Participant” shall mean an Employee, Consultant or Director who is
selected by the Board to receive an Award under this Plan.

2.20 “Payee” shall have the meaning set forth in Section 12.2.

2.21 “Performance Award” shall mean any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 9.

2.22“Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Board shall establish.

 

2



--------------------------------------------------------------------------------

2.23 “Performance Period” shall mean the period established by the Board during
which any performance goals specified by the Board with respect to such Award
are to be measured.

2.24 “Performance Share” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value will be paid
to the Participant upon achievement of such performance goals as the Board shall
establish.

2.25 “Performance Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated amount of cash or property other than
Shares, which value will be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Board shall establish.

2.26 “Permitted Assignee” shall have the meaning set forth in Section 11.3.

2.27 “Prior Plans” shall mean, collectively, (i) the Company’s 2005 Equity
Incentive Plan, which was approved by the stockholders of the Company on May 24,
2005, (ii) the Company’s 2008 Omnibus Incentive Plan, which was approved by the
stockholders of the Company on May 28, 2008, (iii) the Company’s Amended and
Restated 2008 Omnibus Incentive Plan, which amended, restated and renamed the
2008 Omnibus Incentive Plan as of June 15, 2011, the date it was approved by the
stockholders of the Company, (iv) the Company’s 2013 Omnibus Incentive Plan,
which amended, restated and renamed the Company’s Amended and Restated 2008
Omnibus Incentive Plan as of June 19, 2013, the date on which it was approved by
the stockholders of the Company, (v) the Company’s 2014 Omnibus Incentive Plan,
which amended, restated and renamed the Company’s 2013 Omnibus Incentive Plan as
of June 19, 2014, the date on which it was approved by the stockholders of the
Company, and (vi) the 2014 Plan. Awards granted under the Prior Plans continue
to be governed under the terms of the Prior Plans and no Awards may be granted
under any of the Prior Plans.

2.28 “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Board, in its sole discretion, may impose (including
any restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Board may deem appropriate.

2.29 “Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.30“Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Board shall determine, including without limitation, cash or Shares, or
any combination thereof, and that has such restrictions as the Board, in its
sole discretion, may impose, including without limitation, any restriction on
the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Board may deem appropriate,

2.31“Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1

2.32 “Services” shall mean services provided to the Company or any Affiliate or
any successor company (or a subsidiary or parent thereof), whether as an
Employee, Consultant or Director, unless, in connection with the conversion, if
any, of a Participant from one classification (i.e., Employee, Consultant or
Director) to another, the Board, in its sole and absolute discretion, determines
that any on-going services to the Company or any Affiliate or any successor
company (or a subsidiary or parent thereof) shall not constitute “Services.”

 

3



--------------------------------------------------------------------------------

2.33 “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.

2.34 “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

2.35 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Affiliate or with which the Company or
any Affiliate combines.

 

3.

SHARES SUBJECT TO THIS PLAN

3.1 Number of Shares. (a) Subject to adjustment as provided in Section 11.2, a
total of 6,941,267 Shares shall be authorized for Awards granted under this
Plan. Any Shares that are subject to Options or Stock Appreciation Rights
granted under this Plan shall be counted against this limit as one (1) Share for
every one (1) Share granted, any Shares that are subject to Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as 1.34
Shares for every one (1) Share granted.

(b) Subject at all times to Section 11.2, if any Shares subject to an Award are
forfeited or an Award expires or is settled for cash (in whole or in part) or
any Shares subject to an award under any of the Prior Plans are forfeited or an
award under any Prior Plan expires or is settled for cash (in whole or in part),
the Shares subject to such Award or award under the Prior Plan shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
Awards under this Plan, in accordance with Section 3.1(d) below. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under paragraph (a) of this Section:
(i) Shares tendered by the Participant or withheld by the Company in payment of
the purchase price of an Option, or an option under any Prior Plan, (ii) Shares
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award or an award granted under any of
the Prior Plans, (iii) Shares subject to a Stock Appreciation Right or a stock
appreciation right under any Prior Plan that are not issued in connection with
the stock settlement of the Stock Appreciation Right on exercise thereof, and
(iv) Shares reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of Options or options granted under any of the Prior
Plans.

(c) Shares issued under Substitute Awards shall not reduce the Shares authorized
for grant under this Plan or authorized for grant to a Participant under
Section 10.5 nor shall Shares subject to a Substitute Award be added to the
Shares available for Awards under the Plan as provided in paragraph
(b) above. Additionally, in the event that a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under this Plan and shall not reduce the
Shares authorized for grant under this Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
in paragraphs (b) above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not Employees or Directors prior to such
acquisition or combination.

(d) Any Share that again becomes available for grant pursuant to this Article
shall be added back as (i) one (1) Share if such Share was subject to an Option
or a Stock Appreciation Right granted under this Plan or an option or a stock
appreciation right granted under any of the Prior Plans, and (ii) 1.34 Shares if
such Share was subject to an Award other than an Option or a Stock Appreciation
Right granted under this Plan or an award other than an option or a stock
appreciation right granted under any of the Prior Plans.

 

4



--------------------------------------------------------------------------------

3.2 Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

4.

ELIGIBILITY AND ADMINISTRATION

4.1 Eligibility. Any Employee, Consultant or Director shall be eligible to be
selected as a Participant.

4.2 Administration. (a) This Plan shall be administered by the Board, except to
the extent the Board delegates its authority to the Committee. The Board shall
have full power and authority, subject to the provisions of this Plan and
subject to such orders or resolutions not inconsistent with the provisions of
this Plan as may from time to time be adopted by the Board, to: (i) select the
Employees and Directors to whom Awards may from time to time be granted
hereunder; (ii) determine the type or types of Awards, not inconsistent with the
provisions of this Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of this Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under this Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended;
(viii) interpret and administer this Plan and any instrument or agreement
entered into under or in connection with this Plan, including any Award
Agreement; (ix) correct any defect, supply any omission or reconcile any
inconsistency in this Plan or any Award in the manner and to the extent that the
Board shall deem desirable to carry it into effect; (x) establish such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of this Plan; (xi) determine whether any Award, other than an
Option or Stock Appreciation Right, will have Dividend Equivalents; and
(xii) make any other determination and take any other action that the Board
deems necessary or desirable for administration of this Plan. Notwithstanding
the foregoing, to the extent required by the rules of the principal U.S.
national securities exchange on which the Shares are traded or otherwise
required by applicable law, any Award granted to the Company’s chief executive
officer or any other officer (as that term is defined in Rule 16(a)-1(f) of the
Exchange Act) shall be determined and granted solely by Directors who qualify as
“independent directors” under the rules of that exchange or applicable law.

(b) Decisions of the Board shall be final, conclusive and binding on all persons
or entities, including the Company, any Participant, and any Affiliate.

(c) To the extent not inconsistent with applicable law, including the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded, the Board may delegate to (i) a committee of one or more
directors of the Company any of the authority of the Board under this Plan,
including the right to grant, cancel, suspend or amend Awards and (ii) to the
extent permitted by law, to one or more “officers” (as that term is defined in
Rule 16(a)-1(f) of the Exchange Act) of the Company, or a committee of such
officers, the right to grant Awards to Employees who are not Directors or such
officers and the authority to take action on behalf of the Board (or Committee
(if applicable)) pursuant to this Plan to cancel or suspend Awards to Employees
who are not Directors or such officers of the Company. In the event the Board
delegates any of its authority, references to the Board in this Plan shall be
understood to refer to the Committee. In addition, any reference to the
“Committee” in this Plan or any Award Agreement shall mean the Board to the
extent the Board has retained authority over the applicable Plan or Award
Agreement provisions.

 

5



--------------------------------------------------------------------------------

4.3 Annual Limit on Awards to Directors. Notwithstanding any other provision of
this Plan to the contrary, the aggregate grant date fair value (calculated as of
the date of grant in accordance with applicable financial accounting rules) of
all Awards granted to any Director during any 12-month period shall not exceed
$1,000,000.

 

5.

OPTIONS

5.1 Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under this Plan. Any Option shall
be subject to the terms and conditions of this Article and to such additional
terms and conditions, not inconsistent with the provisions of this Plan, as the
Board shall deem desirable.

5.2 Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Board shall determine which are not inconsistent with the
provisions of this Plan. The terms of Options need not be the same with respect
to each Participant. Granting an Option pursuant to this Plan shall impose no
obligation on the recipient to exercise such Option. Any individual who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to this Plan at the same time.

5.3 Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option. Other than pursuant to Section 12.2, the Board
shall not without the approval of the Company’s stockholders (a) lower the
option price per Share of an Option after it is granted, (b) cancel an Option
when the option price per Share exceeds the Fair Market Value of one Share in
exchange for cash or another Award (other than in connection with a Change in
Control or a Substitute Award), or (c) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal securities exchange on which the Shares are traded.

5.4 Option Term. The term of each Option shall be fixed by the Board in its sole
discretion; provided that no Option shall be exercisable after the expiration of
ten (10) years from the date the Option is granted, except in the event of death
or disability. Notwithstanding the foregoing, in the event that on the last
business day of the term of an Option that was granted under this Plan, (i) the
exercise of the Option, other than an Incentive Stock Option, is prohibited by
applicable law or (ii) Shares may not be purchased or sold by certain employees
or directors of the Company due to the “black-out period” of a Company insider
trading policy, the term of the Option shall be extended for a period of thirty
(30) days following the end of the legal prohibition or black-out period, as
applicable.

5.5 Exercise of Options. (a) Options granted under this Plan shall be exercised
by the Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased. The notice of exercise shall be in such form,
made in such manner, and in compliance with such other requirements consistent
with the provisions of this Plan as the Board may prescribe from time to time.

(b) Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (iii) with the consent of the Board, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Board, by withholding Shares
otherwise issuable in connection with the exercise of the

 

6



--------------------------------------------------------------------------------

Option, including a Net Exercise procedure, (v) through same-day sales through a
broker, unless the Board provides otherwise in an Award Agreement, (vi) through
any other method specified in an Award Agreement, or (vii) through any
combination of any of the foregoing. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Board may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
this Plan, as the Board may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of such issuance.

(c) Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one Share exceeds the
option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.

(d) No Option granted to an Employee who is a non-exempt employee for purposes
of the Fair Labor Standards Act of 1938, as amended, shall be first exercisable
for any Shares until at least six months following the date of grant of the
Option. Notwithstanding the foregoing, consistent with the provisions of the
Worker Economic Opportunity Act, (i) in the event of such Employee’s death or
disability, (ii) upon a corporate transaction in which such Option is not
assumed, continued or substituted, (iii) upon a Change in Control, or (iv) upon
such Employee’s retirement (as such term may be defined in the Award Agreement
governing the Option or, if not so defined therein, as such term may be defined
in the Company’s then current employment policies or guidelines), any such
vested Options may be exercised earlier than six months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
will be exempt from his or her regular rate of pay.

5.6 Form of Settlement. In its sole discretion, the Board may provide that the
Shares to be issued upon an Option’s exercise shall be in the form of Restricted
Stock or other similar securities.

5.7 Incentive Stock Options. The Board may grant Options intended to qualify as
“incentive stock options” as defined in Section 422 of the Code, to any employee
of the Company or any Affiliate, subject to the requirements of Section 422 of
the Code. Solely for purposes of determining whether Shares are available for
the grant of Incentive Stock Options under this Plan, the maximum aggregate
number of Shares that may be issued pursuant to Incentive Stock Options granted
under this Plan shall be the number of Shares set forth in the first sentence of
Section 3.1(a), subject to adjustments provided in Section 12.2.

 

6.

STOCK APPRECIATION RIGHTS

6.1 Grant and Exercise. The Board may provide Stock Appreciation Rights (a) in
conjunction with all or part of any Option granted under this Plan or at any
subsequent time during the term of such Option, (b) in conjunction with all or
part of any Award (other than an Option) granted under this Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the Board
may establish in its sole discretion.

6.2 Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of this Plan, as
shall be determined from time to time by the Board, including the following:

 

7



--------------------------------------------------------------------------------

(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the Board
shall so determine at any time during a specified period before the date of
exercise) over (ii) the grant price of the Stock Appreciation Right on the date
of grant, which, except in the case of Substitute Awards or in connection with
an adjustment provided in Section 12.2, shall not be less than the Fair Market
Value of one Share on such date of grant of the Stock Appreciation Right.

(b) The Board shall determine in its discretion whether payment of a Stock
Appreciation Right shall be made in cash, in whole Shares or other property, or
any combination thereof.

(c) The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.

(d) The Board may impose such other conditions or restrictions on the terms of
exercise and the grant price of any Stock Appreciation Right, as it shall deem
appropriate. A Stock Appreciation Right shall have (i) a grant price not less
than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years except in the event of death or disability. Notwithstanding
clause (ii) of the preceding sentence, in the event that on the last business
day of the term of a Stock Appreciation Right granted under this Plan (x) the
exercise of the Stock Appreciation Right is prohibited by applicable law or
(y) Shares may not be purchased or sold by certain employees or directors of the
Company due to the “black-out period” of a Company insider trading policy, the
term of the Stock Appreciation Right shall be extended for a period of thirty
(30) days following the end of the legal prohibition or black-out period, as
applicable.

(e) Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Board shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for cash or another Award (other than in
connection with a Change in Control or a Substitute Award)), or (iii) take any
other action with respect to a Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded.

(f) The Board may impose such terms and conditions on Stock Appreciation Rights
granted in conjunction with any Award (other than an Option) as the Board shall
determine in its sole discretion.

(g) In no event may any Stock Appreciation Right granted under this Plan be
exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

(h) Notwithstanding the foregoing, An Award Agreement may provide that if on the
last day of the term of a Stock Appreciation Right the Fair Market Value of one
Share exceeds the grant price per Share of the Stock Appreciation Right, the
Participant has not exercised the Stock Appreciation Right or the tandem Option
(if applicable), and the Stock Appreciation Right has not otherwise expired, the
Stock Appreciation Right shall be deemed to have been exercised by the
Participant on such day. In such event, the Company shall make payment to the
Participant in accordance with this Section, reduced by the number of Shares (or
cash) required for withholding taxes; any fractional Share shall be settled in
cash.

(i) No Stock Appreciation Right granted to an Employee who is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, shall
be first exercisable for any Shares until

 

8



--------------------------------------------------------------------------------

at least six months following the date of grant of the Stock Appreciation Right.
Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of such Employee’s death or
disability, (ii) upon a corporate transaction in which such Stock Appreciation
Right is not assumed, continued or substituted, (iii) upon a Change in Control,
or (iv) upon such Employee’s retirement (as such term may be defined in the
Award Agreement governing the Stock Appreciation Right or, if not so defined
therein, as such term may be defined in the Company’s then current employment
policies or guidelines), any such vested Stock Appreciation Rights may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of a Stock Appreciation
Right will be exempt from his or her regular rate of pay.

 

7.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1 Grants. Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under this Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award,” respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards shall also be available as a form of payment of Performance Awards
and other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award may be subject to vesting restrictions imposed by
the Board covering a period of time specified by the Board. The Board has
absolute discretion to determine whether any consideration (other than Services)
is to be received by the Company or any Affiliate as a condition precedent to
the issuance of Restricted Stock or Restricted Stock Units.

7.2 Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under this Plan shall be set forth in an Award
Agreement which shall contain provisions determined by the Board and not
inconsistent with this Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

7.3 Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award. Except as otherwise provided in an Award Agreement any Shares or any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or Restricted Stock Unit Award as to which
the restrictions have not yet lapsed shall be subject to the same restrictions
as such Restricted Stock Award or Restricted Stock Unit Award. Notwithstanding
the provisions of this Section, cash dividends, stock and any other property
(other than cash) distributed as a dividend or otherwise with respect to any
Restricted Stock Award or Restricted Stock Unit Award that vests based on
achievement of performance goals shall either (i) not be paid or credited or
(ii) be accumulated, shall be subject to restrictions and risk of forfeiture to
the same extent as the Restricted Stock or Restricted Stock Units with respect
to which such cash, stock or other property has been distributed and shall be
paid at the time such restrictions and risk of forfeiture lapse.

7.4 Issuance of Shares. Any Restricted Stock granted under this Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company or its designee. Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.

 

9



--------------------------------------------------------------------------------

8.

OTHER SHARE-BASED AWARDS

8.1 Grants. Other Awards of Shares and other Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or other property
(“Other Share-Based Awards”), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under this Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under this Plan and other earned cash-based
compensation. Other Share-Based Awards may be subject to vesting restrictions
imposed by the Board covering a period of time specified by the Board. The Board
has absolute discretion to determine whether any consideration (other than
Services) is to be received by the Company or any Affiliate as a condition
precedent to the issuance of Other Share-Based Awards.

8.2 Award Agreements. The terms of Other Share-Based Awards granted under this
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Board and not inconsistent with this Plan. The
terms of such Awards need not be the same with respect to each
Participant. Notwithstanding the provisions of this Section, Dividend
Equivalents and any property (other than cash) distributed as a dividend or
otherwise with respect to the number of Shares covered by a Other Share-Based
Award that vests based on achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
a Other Share-Based Award with respect to which such cash, Shares or other
property has been distributed.

8.3 Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Board. Other Share-Based Awards may be paid in a
lump sum or in installments or, in accordance with procedures established by the
Board, on a deferred basis subject to the requirements of Section 409A of the
Code.

 

9.

PERFORMANCE AWARDS

9.1 Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Board in its sole discretion,
may be granted hereunder to Participants, for no consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under this Plan. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Board.

9.2 Award Agreements. The terms of any Performance Award granted under this Plan
shall be set forth in an Award Agreement which shall contain provisions
determined by the Board and not inconsistent with this Plan. If a Performance
Award will have Dividend Equivalents, provision for such shall be contained in
the applicable Award Agreement, subject to Section 11.5 below. The terms of
Performance Awards need not be the same with respect to each Participant.

9.3 Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Board prior to the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Board.

9.4 Payment. Except as provided in Article 10 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Board. Performance Awards may be paid in a lump sum or in installments following
the close of the Performance Period or, in accordance with procedures
established by the Board, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

10.

CHANGE IN CONTROL PROVISIONS

10.1 Impact on Certain Awards. Award Agreements may provide that in the event of
a Change in Control (as defined in Section 10.3), Options and Stock Appreciation
Rights outstanding as of the date of the Change in Control shall be cancelled
and terminated without payment if the Fair Market Value of one Share as of the
date of the Change in Control is less than the per Share Option exercise price
or Stock Appreciation Right grant price.

10.2 Assumption or Substitution of Certain Awards. (a) Unless otherwise provided
in an Award Agreement, in the event of a Change in Control in which the
successor company (or a subsidiary or parent thereof) assumes or substitutes for
an Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit Award or Other Share-Based Award, if a Participant’s employment with such
successor company (or a subsidiary or parent thereof) terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) and under the
circumstances specified in the Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Agreement), (ii)
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units shall lapse and the Restricted Stock and Restricted
Stock Units shall become free of all restrictions and limitations and become
fully vested, and (iii) the restrictions, limitations and other conditions
applicable to any Other Share-Based Awards or any other Awards shall lapse, and
such Other Share-Based Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant. For the purposes of this Section 10.2,
an Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit Award or Other Share-Based Award shall be considered assumed or substituted
for if following the Change in Control the Award (or its substitute) confers the
right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company (or a subsidiary or parent
thereof), the Board may, with the consent of the successor company (or a
subsidiary or parent thereof), provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Share-Based Award, for each
Share subject thereto, will be solely common stock of the successor company (or
a subsidiary or parent thereof) substantially equal in fair market value to the
per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Board in its sole discretion and
its determination shall be conclusive and binding.

(b) Unless otherwise provided in an Award Agreement, in the event of a Change in
Control to the extent the successor company (or a subsidiary or parent thereof)
does not assume or substitute for an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award, or
Performance Award: (i) those Options and Stock Appreciation Rights outstanding
as of the date of the Change in Control that are not assumed or substituted for
shall immediately vest and become fully exercisable, (ii) restrictions and other
limitations on Restricted Stock and Restricted Stock Units that are not assumed
or substituted for shall lapse and the Restricted Stock and Restricted Stock
Units shall become free of

 

11



--------------------------------------------------------------------------------

all restrictions and limitations and become fully vested, (iii) the
restrictions, other limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards that are not assumed or substituted for
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations or conditions and become fully vested and
transferable to the full extent of the original grant, (iv) all Performance
Awards not assumed or substituted for shall be considered earned and payable in
full, and any deferral or other restriction shall lapse and such Performance
Award shall be settled or distributed immediately, and (v) all Awards not
assumed or substituted for shall terminate immediately after the Change in
Control.

(c) The Board, in its discretion, may determine that, upon the occurrence of a
Change in Control, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or Stock Appreciation Right, an amount equal to the excess of the
Fair Market Value of such Share immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Board, in its discretion, shall
determine.

10.3 Change in Control. For purposes of this Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events after the date of approval of this Plan by the Board:

(a) Over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either (i) have been Board members continuously since the beginning of that
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (i) who were still in office at the time that election or
nomination was approved by the Board; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to satisfy the criteria described in
the preceding clause (ii);

(b) Any person or group of persons (within the meaning of Section 13(d)(3) of
the Exchange Act) directly or indirectly acquires beneficial ownership
(determined pursuant to Rule 13d-3 promulgated under the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders that the Board does not recommend such
stockholders accept, other than (i) the Company or any corporation, partnership,
limited liability company, business trust, or other entity controlling,
controlled by or under common control with the Company (each, for purposes of
this Section 11.3(b), an “affiliate”), (ii) an employee benefit plan of the
Company or an affiliate, (iii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or an affiliate, or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities;

(c) The consummation of a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions that requires the approval
of the Company’s stockholders, whether for such transaction or the issuance of
securities in such transaction (a “Business Combination”), unless in connection
with such Business Combination securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total

 

12



--------------------------------------------------------------------------------

combined voting power of the Company’s outstanding securities (“Company Voting
Securities”) immediately prior to such Business Combination and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among the holders thereof
immediately prior to such Business Combination;

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 

11.

GENERALLY APPLICABLE PROVISIONS

11.1 Amendment and Termination of this Plan. The Board may, from time to time,
alter, amend, suspend or terminate this Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend this Plan in
any manner that would result in noncompliance with Rule 16b-3 of the Exchange
Act; and further provided that the Board may not, without the approval of the
Company’s stockholders, amend this Plan to (a) increase the number of Shares
that may be the subject of Awards under this Plan (except for adjustments
pursuant to Section 11.2), (b) expand the types of awards available under this
Plan, (c) materially expand the class of persons eligible to participate in this
Plan, (d) amend any provision of Section 5.3 or Section 6.2(e), (e) increase the
maximum permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(d), or
(f) increase the Limitations. The Board may not, without the approval of the
Company’s stockholders, take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Shares are traded,
including a reduction of the exercise price of an Option or the grant price of a
Stock Appreciation Right, the exchange or cancellation of an Option or Stock
Appreciation Right for another Award, or the exchange or cancellation of an
Option or Stock Appreciation Right for cash. In addition, no amendments to, or
termination of, this Plan shall impair the rights of a Participant in any
material respect under any Award previously granted without such Participant’s
consent.

11.2 Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to this Plan and to Awards as the Board deems equitable or appropriate
taking into consideration the accounting and tax consequences, including such
adjustments in the aggregate number, class and kind of securities that may be
delivered under this Plan, the Limitations, the maximum number of Shares that
may be issued as Incentive Stock Options and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to outstanding Awards granted under this Plan (including, if
the Board deems appropriate, the substitution of similar options to purchase the
shares of, or other awards denominated in the shares of, another company) as the
Board may determine to be appropriate; provided, however, that the number of
Shares subject to any Award shall always be a whole number.

 

13



--------------------------------------------------------------------------------

11.3 Transferability of Awards. Except as provided below, no Award and no Shares
that have not been issued or as to which any applicable restriction, performance
or deferral period has not lapsed, may be sold, assigned, transferred, pledged
or otherwise encumbered, other than by will or the laws of descent and
distribution, and such Award may be exercised during the life of the Participant
only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Board, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a “Permitted Assignee”) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of this Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of this Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.

11.4 Termination of Employment. The Board shall determine and set forth in each
Award Agreement whether any Awards granted in such Award Agreement will continue
to be exercisable, and the terms of such exercise, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Affiliate (including as a Director), whether by reason of death, disability,
voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Board, which determination will be final.

11.5 Deferral; Dividend Equivalents. The Board shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred. Subject
to the provisions of this Plan and any Award Agreement, the recipient of an
Award other than an Option or Stock Appreciation Right may, if so determined by
the Board, be entitled to receive, currently or on a deferred basis, cash, stock
or other property dividends, or cash payments in amounts equivalent to cash,
stock or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Board, in its sole discretion. The Board may provide that such amounts and
Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that such amounts and
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
credited in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such Dividend Equivalents have
been credited.

 

12.

MISCELLANEOUS

12.1 Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Board and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Board and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Board may provide; in each case and if required by the Board, the
Award Agreement shall be executed or otherwise electronically accepted by the
recipient of the Award in such form and manner as the Board may require. The
Board may authorize any officer of the Company to execute any or all Award
Agreements on behalf of the Company. The Award Agreement shall set forth the
material terms and conditions of the Award as established by the Board
consistent with the provisions of this Plan.

 

14



--------------------------------------------------------------------------------

12.2 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to this Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to this Plan. The Company or
any Affiliate shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding
obligations. The Board shall be authorized to establish procedures for election
by Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.

12.3 Right of Discharge Reserved; Claims to Awards. Nothing in this Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Affiliate or
affect any right that the Company or any Affiliate may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
this Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Board, the Company shall not be liable for the loss
of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under this Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under this
Plan.

12.4 Substitute Awards. Notwithstanding any other provision of this Plan, the
terms of Substitute Awards may vary from the terms set forth in this Plan to the
extent the Board deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

12.5 Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that the Award shall
be canceled if the Participant, without the consent of the Company, while
employed by, or providing services to, the Company or any Affiliate or after
termination of such employment or services, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate (including conduct contributing to any financial restatements or
financial irregularities), as determined by the Board. The Board may provide in
an Award Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.

12.6 Stop Transfer Orders. All certificates for Shares delivered under this Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable federal or state
securities law, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

12.7 Nature of Payments. All Awards made pursuant to this Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any

 

15



--------------------------------------------------------------------------------

income or gain realized pursuant to Awards under this Plan constitute a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Affiliate except as may be
determined by the Board or board of directors of the applicable Affiliate.

12.8 Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

12.9 Severability. If any provision of this Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of this Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under this Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under this Plan, and if the making of any payment in
full or the provision of any other benefit required under this Plan in full
would be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under this Plan.

12.10 Construction. As used in this Plan, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

12.11 Unfunded Status of this Plan. This Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its discretion, the Board may authorize the creation of trusts
or other arrangements to meet the obligations created under this Plan to deliver
the Shares or payments in lieu of or with respect to Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of this Plan.

12.12 Governing Law. This Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of California, without
reference to principles of conflict of laws, and construed accordingly.

12.13 Effective Date of Plan; Termination of Plan. This Plan shall be effective
on the date of the approval of this Plan by the holders of a sufficient number
of the shares entitled to vote at a duly constituted meeting of the stockholders
of the Company (the “Effective Date”), and on such date this Plan shall amend
and restate in its entirety the existing version of the 2015 Plan. This Plan
shall be null and void and of no effect if the foregoing condition is not
fulfilled and, in such event, the 2015 Plan shall remain in effect as adopted on
June 11, 2015. Awards may be granted under this Plan at any time and from time
to time on or prior to June 11, 2025, on which date this Plan will expire except
as to Awards then outstanding under this Plan. Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.

12.14 Foreign Participants. Awards may be granted to Participants who are
foreign nationals or employed or providing Services outside the United States,
or both, on such terms and conditions different from

 

16



--------------------------------------------------------------------------------

those applicable to Awards to Participants employed or providing Services in the
United States as may, in the judgment of the Board, be necessary or desirable in
order to recognize differences in local law or tax policy. The Board also may
impose conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Participants on
assignments outside their home country.

12.15 Compliance with Section 409A of the Code. This Plan is intended to comply
and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Board. Any provision of
this Plan that would cause the grant of an Award or the payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

12.16 Captions. The captions in this Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

12.17 No Registration Rights; No Right to Settle in Cash. The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the U.S. Securities and Exchange Commission “SEC”)) any of
(a) the offer or issuance of any Award, (b) any Shares issuable upon the
exercise of any Award, or (c) the sale of any Shares issued upon exercise of any
Award, regardless of whether the Company in fact undertakes to register any of
the foregoing. In particular, in the event that any of (x) any offer or issuance
of any Award, (y) any Shares issuable upon exercise of any Award, or (z) the
sale of any Shares issued upon exercise of any Award are not registered with any
governmental body or organization (including, without limitation, the SEC), the
Company will not under any circumstance be required to settle its obligations,
if any, under this Plan in cash.

12.18 Forfeiture Events. If the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
any Participant who knowingly or through gross negligence engaged in the
misconduct, or who knowingly or through gross negligence failed to prevent the
misconduct, and any Participant who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, shall
reimburse the Company for (i) the amount of any payment in settlement of an
Award received by such Participant during the 12-month period following the
first public issuance or filing with the United States Securities and Exchange
Commission (whichever first occurred) of the financial document embodying such
financial reporting requirement, and (ii) any profits realized by such
Participant from the sale of securities of the Company during such 12-month
period. In addition, to the extent claw-back or similar provisions applicable to
Awards are required by applicable law, listing standards and/or policies adopted
by the Company, Awards granted under the Plan shall be subject to such
provisions.

12.19 Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 11.2, no Participant may (i) be granted Options or Stock
Appreciation Rights during any 12-month period with respect to more than
4,000,000 Shares and (ii) earn more than 4,000,000 Shares under Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Share-Based Awards in any 12-month period that are denominated in Shares
(collectively, the “Limitations”). In addition to the foregoing, the maximum
dollar value that may be earned by any Participant in any 12-month period with
respect to Performance Awards that are denominated in cash is $2,000,000. Each
of the limitations in this section shall be multiplied by two (2) with respect
to Awards granted to a Participant during the first calendar year in which the
Participant commences employment with the Company or any Company
subsidiaries. If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.

 

17



--------------------------------------------------------------------------------

12.20 No Dividend Payments on Unvested Awards. No dividends or Dividend
Equivalents may be paid to a Participant with respect to an Award unless and
until the date the Participant vests in such Award. If provided in the Award
Agreement, dividends or dividend equivalents relating to unvested Awards may
accrue and be paid to Participants at the time of vesting of the underlying
Award and shall be forfeited to the extent the underlying Award is
forfeited. Nothing in this Section 12.19 shall require the payment or accrual of
dividends on any Awards. Notwithstanding the foregoing, Awards may be adjusted
for dividends to the extent permitted in Section 11.2.

 

18